DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 17 that recite(s) 
means for carrying out the method steps as defined in the preceding claim 1 is being treated in accordance with 112(f) because 
(1) the claim limitation uses the phrase “means for”
(2) the “means for” modified by functional language
(3) the phrase “means for” is not modified by sufficient structure, material or acts for achieving the specified function.

Upon review of the Specification, the corresponding structure can be found on figure 14, and paragraphs [0128].  

The limitations of claim 30 that recite(s) 
means for carrying out the method steps as defined in the preceding claim 1 is being treated in accordance with 112(f) because 
(1) the claim limitation uses the phrase “means for”
(2) the “means for” modified by functional language
(3) the phrase “means for” is not modified by sufficient structure, material or acts for achieving the specified function.

Upon review of the Specification, the corresponding structure can be found on figure 16, and paragraphs [0143].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 10, 12-14, 17-21, 23, 25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (Pub. No.: US 20190029036 A1), hereinafter John Wilson, in view of Yi et al. (Pub. No.: US 20210050968 A1), hereinafter Yi.

With respect to claim 1, John Wilson teaches A method of wireless communication at a user equipment (UE), comprising: 
transmitting a first random access message to a serving cell (figure 4, [0101], At 405, UE 115-b may transmit a first RACH transmission (e.g., including RACH message 1) to base station 105-b); 
receiving a second random access message from the serving cell, in response to the first random access message (figure 4, [0102], At 420, base station 105-b may transmit, to UE 115-b and in response to the first RACH transmission at 405); and 
transmitting a third random access message to one or more transmission reception points (TRPs) of the serving cell in a beam sweep pattern for reception on multiple beams and using resources (figure 4, [0102-0104], UE 115-b may transmit the third RACH transmission to base station in a beam sweep pattern for reception on multiple beams and using resources).

John Wilson does not explicitly teach based on at least one of a beam pool index or a TRP index.  

However, Yi teaches based on at least one of a TRP index ([0257], For example, the TRP-index may indicate a first TRP, a second TRP or both the first and the second TRPs. Based on the TRP-index in an RLM-RS, the wireless device may determine whether the RLM-RS is associated with the first TRP, the second TRP or both).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, based on at least one of a TRP index, into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

With respect to claim 2, the combination of John Wilson and Yi teaches the method of claim 1.  John Wilson teaches wherein the serving cell comprises a primary cell (PCell) (figure 1, [0191], A macro cell generally covers a relatively large geographic area (e.g., several kilometers in radius) and may allow unrestricted access by UEs 115 with service subscriptions with the network provider).

With respect to claim 3, the combination of John Wilson and Yi teaches the method of claim 1.  John Wilson teaches wherein the UE transmits the first random access message using a first beam pattern of multiple beams and transmits the third random access message using a second, different beam pattern of multiple beams ([0005, 0097], the UE 115 may transmit RACH message 1 315 on the pseudo-omni beam. The base station 105 may receive RACH message 1 315 on one or more synchronization signal beams. Based on the beams used to receive RACH message 1 315, the base station may identify multiple beams for the UE 115 to use to transmit a subsequent RACH message transmission).

With respect to claim 8, the combination of John Wilson and Yi teaches the method of claim 1.  John Wilson teaches receiving an indication of a set of beams for receiving a fourth random access message ([0102]); and receiving the fourth random access message from the one or more TRPs of the serving cell on the set of beams ([0105]).

With respect to claim 10, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches wherein resources for the fourth random access message as set forth above.

John Wilson does not explicitly teach based on at least one of a beam pool index or a TRP index.  

However, Yi teaches based on at least one of a TRP index ([0257], For example, the TRP-index may indicate a first TRP, a second TRP or both the first and the second TRPs. Based on the TRP-index in an RLM-RS, the wireless device may determine whether the RLM-RS is associated with the first TRP, the second TRP or both).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, based on at least one of a TRP index, into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

With respect to claim 12, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches wherein the indication is received in the second random access message, wherein the set of beams for receiving the fourth random access message comprise a different beam configuration than beams used to receive the second random access message ([0101-0102]).

With respect to claim 13, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches wherein the UE receives the indication in of the second random access message, and wherein the UE receives of the fourth random access message using the set of beams indicated by the indication as set forth above.

John Wilson does not explicitly teach a physical downlink control channel (PDCCH).  

However, Yi teaches a physical downlink control channel (PDCCH) ([0191]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, a physical downlink control channel (PDCCH), into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

With respect to claim 14, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches wherein the UE receives the indication in of the fourth random access message, and the UE receives of the fourth random access message using the set of beams indicated in as set forth above.

John Wilson does not explicitly teach a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH).

However, Yi teaches a physical downlink control channel (PDCCH) ([0191]) and a physical downlink shared channel (PDSCH) ([0099]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, a physical downlink control channel (PDCCH) and a physical downlink shared channel (PDSCH), into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

With respect to claim 17, John Wilson teaches An apparatus for wireless communication at a user equipment (UE), comprising: 
means for transmitting a first random access message to a serving cell (figure 4, [0101], At 405, UE 115-b may transmit a first RACH transmission (e.g., including RACH message 1) to base station 105-b); 
means for receiving a second random access message from the serving cell, in response to the first random access message (figure 4, [0102], At 420, base station 105-b may transmit, to UE 115-b and in response to the first RACH transmission at 405); and 
means for transmitting a third random access message to one or more transmission reception points (TRPs) of the serving cell in a beam sweep pattern for reception on multiple beams and using resources (figure 4, [0102-0104], UE 115-b may transmit the third RACH transmission to base station in a beam sweep pattern for reception on multiple beams and using resources).

John Wilson does not explicitly teach based on at least one of a beam pool index or a TRP index.  

However, Yi teaches based on at least one of a TRP index ([0257], For example, the TRP-index may indicate a first TRP, a second TRP or both the first and the second TRPs. Based on the TRP-index in an RLM-RS, the wireless device may determine whether the RLM-RS is associated with the first TRP, the second TRP or both).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, based on at least one of a TRP index, into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

With respect to claim 18, John Wilson teaches A method of wireless communication at a base station, comprising: 
receiving a first random access message from a user equipment (UE) (figure 4, [0101]); 
transmitting a second random access message to the UE, in response to the first random access message (figure 4, [0102]); and 
receiving a third random access message at one or more transmission reception points (TRPs) on at least one of multiple beams that are monitored in a beam sweep pattern using resources (figure 4, [0102-0104], UE 115-b may transmit the third RACH transmission to base station in a beam sweep pattern for reception on multiple beams and using resources).

John Wilson does not explicitly teach based on at least one of a beam pool index or a TRP index.  

However, Yi teaches based on at least one of a TRP index ([0257], For example, the TRP-index may indicate a first TRP, a second TRP or both the first and the second TRPs. Based on the TRP-index in an RLM-RS, the wireless device may determine whether the RLM-RS is associated with the first TRP, the second TRP or both).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, based on at least one of a TRP index, into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]). 

With respect to claim 19, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 21, the combination of John Wilson and Yi teaches the method of claim 20.  John Wilson teaches indicating the second, different beam pattern to the UE in the second random access message in response to determining a signal strength for one ([0090]).

With respect to claim 23, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 25, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

With respect to claim 27, this claim recites the method of claim 12, and it is rejected for at least the same reasons.

With respect to claim 28, this claim recites the method of claim 13, and it is rejected for at least the same reasons.

With respect to claim 30, John Wilson teaches An apparatus for wireless communication at a base station, comprising:
means for receiving a first random access message from a user equipment (UE) (figure 4, [0101]); 
means for transmitting a second random access message to the UE, in response to the first random access message (figure 4, [0102]); and 
means for receiving a third random access message at one or more transmission reception points (TRPs) on at least one of multiple beams that are monitored in a beam sweep pattern using resources (figure 4, [0102-0104], UE 115-b may transmit the third RACH transmission to base station in a beam sweep pattern for reception on multiple beams and using resources).

John Wilson does not explicitly teach based on at least one of a beam pool index or a TRP index.  

However, Yi teaches based on at least one of a TRP index ([0257], For example, the TRP-index may indicate a first TRP, a second TRP or both the first and the second TRPs. Based on the TRP-index in an RLM-RS, the wireless device may determine whether the RLM-RS is associated with the first TRP, the second TRP or both).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, based on at least one of a TRP index, into the teachings of John Wilson, in order to obtain accurate information of a radio link quality for RRC reconfiguration, RACH procedure and/or update SIB information. This may reduce wireless device complexity in performing radio link monitoring by limiting reference signals. This may allow a fast detection of a radio link failure where a base station may not be able to communicate with a wireless device via a random access procedure and/or update SIB/RRC information (Yi, [0249]).

Claims 4, 9, 15-16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson, in view of Yi, and further in view of Nagaraja et al. (Pub. No.: US 20180070380 A1), hereinafter Nagaraja.

With respect to claim 4, the combination of John Wilson and Yi teaches the method of claim 1.  John Wilson teaches to transmit the third random access message on the multiple beams as set forth above.

The combination of John Wilson and Yi does not teach using at least one of time division multiplexing (TDM) to transmit the third random access message on the multiple beams.

However, Nagaraja teaches using at least one of time division multiplexing (TDM) to transmit the random access message on the multiple beams ([0027], TDM schemes for sending control and data of random access messages in multiple beam directions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, using at least one of time division multiplexing (TDM) to transmit the random access message on the multiple beams, into the teachings of John Wilson and Yi, in order to improve random access performance in wireless networks by defining a transmission configuration for transmissions of random access messages in a finer granularity than a system nominal subframe and allowing multiple random access opportunities over multiple beam directions per random access attempt (Nagaraja, [0002]).

With respect to claim 9, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches to transmit the fourth random access message on the set of beams as set forth above.

The combination of John Wilson and Yi does not teach performing one or more of time division multiplexing (TDM) to transmit the fourth random access message on the set of beams.

However, Nagaraja teaches performing one or more of time division multiplexing (TDM) ([0027], TDM schemes for sending control and data of random access messages in multiple beam directions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, performing one or more of time division multiplexing (TDM), into the teachings of John Wilson and Yi, in order to improve random access performance in wireless networks by defining a transmission configuration for transmissions of random access messages in a finer granularity than a system nominal subframe and allowing multiple random access opportunities over multiple beam directions per random access attempt (Nagaraja, [0002]).

With respect to claim 15, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches transmitting hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback in a physical uplink control channel (PUCCH) ([0075, 0095]).

The combination of John Wilson and Yi does not teach using time division multiplexing (TDM).

However, Nagaraja teaches using time division multiplexing (TDM) ([0027], TDM schemes for sending control and data of random access messages in multiple beam directions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, using time division multiplexing (TDM), into the teachings of John Wilson and Yi, in order to improve random access performance in wireless networks by defining a transmission configuration for transmissions of random access messages in a finer granularity than a system nominal subframe and allowing multiple random access opportunities over multiple beam directions per random access attempt (Nagaraja, [0002]).

With respect to claim 16, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches receiving information for beam sweeping in at least one of a control part of the second random access message or the fourth random access message as set forth above.

The combination of John Wilson and Yi does not teach the TDM.

However, Nagaraja teaches the TDM ([0027], TDM schemes for sending control and data of random access messages in multiple beam directions).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yi, the TDM, into the teachings of John Wilson and Yi, in order to improve random access performance in wireless networks by defining a transmission configuration for transmissions of random access messages in a finer granularity than a system nominal subframe and allowing multiple random access opportunities over multiple beam directions per random access attempt (Nagaraja, [0002]).

With respect to claim 24, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 29, this claim recites the method of claims 15 and 16, and it is rejected for at least the same reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over John Wilson, in view of Yi, and further in view of YANG et al. (Pub. No.: US 20210410187 A1), hereinafter YANG.

With respect to claim 7, the combination of John Wilson and Yi teaches the method of claim 1.  John Wilson teaches to transmit the first random access message and the third random access message as set forth above.

The combination of John Wilson and Yi does not teach using a same pattern of the multiple beams.

However, YANG teaches using a same pattern of the multiple beams ([0169], the same pattern of beam directions is configured for devices).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YANG, using a same pattern of the multiple beams, into the teachings of John Wilson and Yi, in order to improve the probability of a transmission/reception success (YANG, [0073]).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson, in view of Yi, and further in view of Li et al. (Pub. No.: US 20130286960 A1), hereinafter Li.

With respect to claim 11, the combination of John Wilson and Yi teaches the method of claim 8.  John Wilson teaches to receive the second random access message and the fourth random access message as set forth above.

The combination of John Wilson and Yi does not teach using a same set of beams.

However, Li teaches using a same set of beams ([0235], UE 116 uses the same beams to receive).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Li, using a same set of beams, into the teachings of John Wilson and Yi, in order to provide improvement in spectral efficiency (Li, [0003]).

With respect to claim 26, this claim recites the method of claim 11, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 5-6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20130182680 A1; “Choi”, ([0092])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469